Per Curiam : This was a penal action of debt brought by the State’s attorney of Johnson county against the Metropolitan Life Insurance Company and P. A. Johnson, its agent, for the alleged violation of the provisions of the statute prohibiting discrimination and distinctions between insurants of the same class and equal expectation of life. The trial court found ag'ainst the defendant insurance company, and an appeal was taken to the Appellate Court for the Fourth District, where the judgment of the court below was affirmed. The case comes here by further appeal from the judgment of the Appellate Court. A careful examination of the entire record fails to disclose any assignment of errors on the record of the Appellate Court. Such omission leaves this court without authority to proceed. The assignment of errors stands in the place of a declaration, and a judgment of this court in the absence of" such assignment would be erroneous. The abstract of record contains an assignment of error; but the abstract is not a true abstract of the record for the reason that the record contains no such assignment. It is not sufficient that the abstract shows an assignment which is not in the record. Ditch v. Sennott, 116 Ill. 288; Benneson v. Savage, 119 id. 135; Ætna Life Ins. Co. v. Sanford, 197 id. 310; Hall v. People, id. 567. The appeal will be dismissed. Appeal dismissed.